Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 1 of 44




              EXHIBIT A
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 2 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 3 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 4 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 5 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 6 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 7 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 8 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 9 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 10 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 11 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 12 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 13 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 14 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 15 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 16 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 17 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 18 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 19 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 20 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 21 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 22 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 23 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 24 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 25 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 26 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 27 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 28 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 29 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 30 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 31 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 32 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 33 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 34 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 35 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 36 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 37 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 38 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 39 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 40 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 41 of 44
Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 42 of 44




               EXHIBIT B
          Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 43 of 44




 1   Justin S. Pierce (State Bar #022646)
     PIERCE COLEMAN PLLC
 2   7730 E. Greenway Road, Suite 105
     Scottsdale, Arizona 85260
 3
     Tel. (602) 772-5506
 4   Fax (877) 772-1025
     Justin@PierceColeman.com
 5   Attorneys for Defendant Maricopa County
 6   Community College District

 7
                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                           IN AND FOR THE COUNTY OF MARICOPA
 9
10
     MARK KLAMRZYNSKI,                                       Case No: CV2021-093023
11
            Plaintiff,
12
     v.
13                                                     NOTICE OF FILING OF NOTICE
     MARICOPA COUNTY COMMUNITY                                OF REMOVAL
14   COLLEGE DISTRICT, a jural entity, and
                                                         (Before The Honorable Stephen
15   JACQUELINE V. SMITH, SUSAN                                    Hopkins)
     BITTER SMITH, LINDA THOR, TOM
16   NERINI, JEAN MCGRATH, JULISSA
     MUNOZ, KATHLEEN WINN, and MARIE
17
     SULLIVAN, as individuals and Governing
18   Board Members,
19          Defendants.
20   To:       Clerk of Court, Superior Court of the State of Arizona,
               County of Maricopa:
21
            PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and
22
     1446, Defendant Maricopa County Community College District and the Governing
23
     Board Members in their official capacities (collectively “MCCCD”), serves this Notice
24
     that it has filed a Notice of Removal of the above-captioned action from this Court to
25
     the United States District Court for the District of Arizona. A true and correct copy of
26
     the Notice of Removal is attached as Exhibit 1 and is incorporated by reference. As
27
28
                                                  1
         Case 2:21-cv-01327-MHB Document 1-3 Filed 07/30/21 Page 44 of 44




 1   provided in 28 U.S.C. § 1446(d), this Notice effects the removal of this action, and this
 2   Court shall proceed no further unless and until this case is remanded.
 3            RESPECTFULLY SUBMITTED this 30th day of July 2021.
 4                                             PIERCE COLEMAN PLLC
 5
                                               By /s/ Justin S. Pierce
 6                                                Justin S. Pierce
                                                  7730 E. Greenway Road, Suite 105
 7                                                Scottsdale, Arizona 85260
 8                                                Attorneys for Defendant Maricopa County
                                                  Community College District
 9
10
     ORIGINAL of the foregoing transmitted
11   for filing this 29th day of July 2021 with
12   the Clerk of Maricopa County Court via
     AZTurboCourt and a COPY electronically
13   mailed to:
14   Kimberly A. Eckert
     Law Offices of Kimberly A. Eckert
15
     5235 South Kyrene Road Suite 206
16   Tempe, Arizona 85283
     Attorneys for Plaintiff
17
18   By: /s/Karen M. Chenowth
     4838-9011-8388, v. 1
19
20
21
22
23
24
25
26
27
                                                  2
28
